LSB Industries, Inc. Form 10-Q (6-30-2010) UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWASHINGTON, D.C. 20549Form 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2010 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number1-7677 LSB Industries, Inc. Exact name of Registrant as specified in its charter Delaware 73-1015226 State or other jurisdiction of incorporation or organization I.R.S. Employer Identification No. 16 South Pennsylvania Avenue, Oklahoma City, Oklahoma73107 Address of principal executive offices(Zip Code) (405) 235-4546 Registrant's telephone number, including area code None_ Former name, former address and former fiscal year, if changed since last report. Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[X] Yes [] No Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).[] Yes [] No 1 (Facing Sheet Continued) Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [X] Non-accelerated filer [] Smaller reporting company [] (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act). [] Yes [X] No The number of shares outstanding of the Registrant's voting common stock, as of July 30, 2010 was21,093,683 shares, excluding 4,320,462 shares held as treasury stock. 2 FORM 10-Q OF LSB INDUSTRIES, INC. TABLE OF CONTENTS PART I – Financial Information Page Item 1. Financial Statements 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 37 Item 3. Quantitative and Qualitative Disclosures About Market Risk 63 Item 4. Controls and Procedures 64 Special Note Regarding Forward-Looking Statements 65 PART II – Other Information Item 1. Legal Proceedings 68 Item 1A. Risk Factors 68 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 68 Item 3. Defaults Upon Senior Securities 70 Item 4. ( Reserved) 70 Item 5. Other Information 70 Item 6. Exhibits 71 3 Table of Contents PART I FINANCIAL INFORMATION Item 1. Financial Statements LSB INDUSTRIES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Information at June 30, 2010 is unaudited) June 30, 2010 December 31, 2009 (In Thousands) Assets Current assets: Cash and cash equivalents $ 65,285 $ 61,739 Restricted cash 276 30 Short-term investments - 10,051 Accounts receivable, net 73,759 57,762 Inventories: Finished goods 23,084 25,753 Work in process 2,778 2,466 Raw materials 21,347 22,794 Total inventories 47,209 51,013 Supplies, prepaid items and other: Prepaid income taxes - 1,642 Prepaid insurance 2,086 4,136 Precious metals 11,422 13,083 Supplies 5,976 4,886 Other 2,299 1,626 Total supplies, prepaid items and other 21,783 25,373 Deferred income taxes 5,680 5,527 Total current assets 213,992 211,495 Property, plant and equipment, net 121,317 117,962 Other assets: Debt issuance costs, net 1,342 1,652 Investment in affiliate 4,126 3,838 Goodwill 1,724 1,724 Other, net 2,274 1,962 Total other assets 9,466 9,176 $ 344,775 $ 338,633 (Continued on following page) 4 Table of Contents LSB INDUSTRIES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (continued) (Information at June 30, 2010 is unaudited) June 30, 2010 December 31, 2009 (In Thousands) Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ 38,297 $ 37,553 Short-term financing 955 3,017 Accrued and other liabilities 23,390 23,054 Current portion of long-term debt 3,456 3,205 Total current liabilities 66,098 66,829 Long-term debt 98,459 98,596 Noncurrent accrued and other liabilities 11,252 10,626 Deferred income taxes 12,467 11,975 Commitments and contingencies (Note 11) Stockholders' equity: Series B 12% cumulative, convertible preferred stock, $100 par value; 20,000 shares issued and outstanding 2,000 2,000 Series D 6% cumulative, convertible Class C preferred stock, no par value; 1,000,000 shares issued 1,000 1,000 Common stock, $.10 par value; 75,000,000 shares authorized, 25,413,145 shares issued (25,369,095 at December 31, 2009) 2,541 2,537 Capital in excess of par value 130,828 129,941 Retained earnings 48,504 41,082 184,873 176,560 Less treasury stock at cost: Common stock, 4,320,462 shares (4,143,362 at December 31, 2009) 28,374 25,953 Total stockholders' equity 156,499 150,607 $ 344,775 $ 338,633 See accompanying notes. 5 Table of Contents LSB INDUSTRIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Six and Three Months Ended June 30, 2010 and 2009 Six Months Three Months 2010 2009 2010 2009 (In Thousands, Except Per Share Amounts) Net sales $ 298,802 $ 288,760 $ 168,392 $ 138,563 Cost of sales 235,388 210,205 133,244 100,736 Gross profit 63,414 78,555 35,148 37,827 Selling, general and administrative expense 46,827 44,421 22,238 23,046 Provision for (recoveries of) losses on accounts receivable (35 ) 28 (44 ) (24 ) Other expense 302 334 244 291 Other income (906 ) (190 ) (100 ) (28 ) Operating income 17,226 33,962 12,810 14,542 Interest expense 4,079 2,939 1,999 1,028 Losses (gains) on extinguishment of debt 52 (1,743 ) 52 (421 ) Non-operating other income, net (38 ) (34 ) - (11 ) Income from continuing operations before provisions for income taxes and equity in earnings of affiliate 13,133 32,800 10,759 13,946 Provisions for income taxes 5,891 12,800 4,979 5,451 Equity in earnings of affiliate (528 ) (488 ) (267 ) (248 ) Income from continuing operations 7,770 20,488 6,047 8,743 Net loss from discontinued operations 43 15 38 13 Net income 7,727 20,473 6,009 8,730 Dividends on preferred stocks 305 306 - - Net income applicable to common stock $ 7,422 $ 20,167 $ 6,009 $ 8,730 Weighted-average common shares: Basic 21,227 21,174 21,229 21,238 Diluted 21,692 23,587 22,377 23,674 Income per common share: Basic $ .35 $ .95 $ .28 $ .41 Diluted $ .35 $ .89 $ .27 $ .38 See accompanying notes. 6 Table of Contents LSB INDUSTRIES, INC. CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (Unaudited) Six Months Ended June 30, 2010 Common Stock Shares Non- Redeemable Preferred Stock Common Stock Par Value Capital in Excess of Par Value Retained Earnings Treasury Stock- Common Total (In Thousands) Balance at December 31, 2009 25,369 $ 3,000 $ 2,537 $ 129,941 $ 41,082 $ (25,953 ) $ 150,607 Net income 7,727 7,727 Dividends paid on preferred stocks (305 ) (305 ) Stock-based compensation 500 500 Exercise of stock options 43 4 292 296 Excess income tax benefit associated with stock-based compensation 94 94 Acquisition of 177,100 shares of common stock (2,421 ) (2,421 ) Conversion of 14 shares of redeemable preferred stock to common stock 1 1 1 Balance at June 30, 2010 25,413 $ 3,000 $ 2,541 $ 130,828 $ 48,504 $ (28,374 ) $ 156,499 Note: For the six and three months ended June 30, 2010, total comprehensive income was $7,727,000 and $6,009,000, respectively. For the six and three months ended June 30, 2009, total comprehensive income was $20,593,000 and $8,778,000, respectively. See accompanying notes. 7 Table of Contents LSB INDUSTRIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, 2010 and 2009 2010 2009 (In Thousands) Cash flows from continuing operating activities: Net income $ 7,727 $ 20,473 Adjustments to reconcile net income to net cash provided by continuing operating activities: Net loss from discontinued operations 43 15 Deferred income taxes 244 5,538 Loss (gain) on extinguishment of debt 52 (1,743 ) Losses on sales and disposals of property and equipment 259 220 Gain on property insurance recoveries associated with property, plant and equipment (495 ) - Depreciation of property, plant and equipment 8,626 7,684 Amortization 311 451 Stock-based compensation 500 514 Provision for (recovery of) losses on accounts receivable (35 ) 28 Realization of losses on inventory (324 ) (3,024 ) Provision for (realization of) losses on firm sales commitments (371 ) 514 Equity in earnings of affiliate (528 ) (488 ) Distributions received from affiliate 240 350 Changes in fair value of commodities contracts 246 969 Changes in fair value of interest rate contracts 348 (649 ) Other (10 ) - Cash provided (used) by changes in assets and liabilities: Accounts receivable (16,585 ) 15,790 Inventories 4,128 12,153 Prepaid and accrued income taxes 2,392 146 Other supplies and prepaid items 1,798 1,315 Accounts payable 2,700 (11,703 ) Customer deposits (77 ) (2,121 ) Accrued payroll and benefits (1,054 ) (1,983 ) Commodities contracts 150 (4,112 ) Deferred rent expense - (1,424 ) Other current and noncurrent liabilities 2,243 (3,781 ) Net cash provided by continuing operating activities 12,528 35,132 Capital expenditures (10,861 ) (12,406 ) Proceeds from property insurance recoveries associated with property, plant and equipment 1,670 - Proceeds from sales of property and equipment 11 3 Proceeds from short-term investments 20,053 - Purchase of short-term investments (10,002 ) - Proceeds from (deposits of) restricted cash (246 ) 518 Other assets (326 ) (209 ) Net cash provided (used) by continuing investing activities 299 (12,094 ) (Continued on following page) 8 Table of Contents LSB INDUSTRIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (continued) (Unaudited) Six Months Ended June 30, 2010 and 2009 2010 2009 (In Thousands) Cash flows from continuing financing activities: Proceeds from revolving debt facilities $ 263,064 $ 281,103 Payments on revolving debt facilities (263,064 ) (281,103 ) Acquisition of 5.5% convertible debentures (2,494 ) (7,134 ) Proceeds from other long-term debt, net of fees 47 2,565 Payments on other long-term debt (2,386 ) (687 ) Payments on short-term financing (2,062 ) (1,776 ) Proceeds from exercise of stock options 296 500 Purchase of treasury stock (2,421 ) - Excess income tax benefit associated with stock-based compensation 189 657 Dividends paid on preferred stocks (305 ) (306 ) Net cash used by continuing financing activities (9,136 ) (6,181 ) Cash flows of discontinued operations: Operating cash flows (145 ) (53 ) Net increase in cash and cash equivalents 3,546 16,804 Cash and cash equivalents at beginning ofperiod 61,739 46,204 Cash and cash equivalents at end of period $ 65,285 $ 63,008 Supplemental cash flow information: Cash payments for income taxes, net of refunds $ 3,093 $ 6,459 Noncash investing and financing activities: Receivable associated with a property insurance claim $ 560 $ 1,135 Current other assets, accounts payable and long-term debt associated with property, plant and equipment $ 5,548 $ 4,164 Debt issuance costs associated with the acquisition of the 5.5% convertible debentures $ 58 $ 323 See accompanying notes. 9 Table of Contents LSB INDUSTRIES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1: Basis of PresentationThe accompanying condensed consolidated financial statements include the accounts of LSB Industries, Inc. (the “Company”, “We”, “Us”, or “Our”) and its subsidiaries.
